Citation Nr: 0718358	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-25 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for a right knee disability, status post total knee 
replacement.

2.  Entitlement to a disability rating higher than 10 percent 
for internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The Board notes that the July 2005 Statement of the Case 
(SOC) also included the issue of entitlement to a disability 
rating higher than 10 percent for arthritis of the left knee.  
However, on the VA Form 9 submitted in August 2005, the 
veteran limited his appeal to the two issues set out on the 
first page of this decision.  The Board will limits its 
consideration accordingly.  

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in June 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
painful motion and weakness that are less than severe in 
degree; there is no lateral instability or recurrent 
subluxation of the knee; flexion is not limited to less than 
45 degrees; and extension is not limited to more than 15 
degrees.

2.  The veteran's internal derangement of the left knee is 
manifested by slight impairment due to lateral instability 
and recurrent subluxation.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for a right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5055 (2006).

2.  The criteria for a disability rating higher than 10 
percent for internal derangement of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected right knee disability and internal 
derangement of the left knee.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in November 2004, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice of the type of evidence necessary to 
establish an effective date until July 2006, after the claims 
were adjudicated, the Board finds that there is no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that an increased 
rating is not warranted for either of the veteran's knee 
disabilities.  Consequently, no effective date will be 
assigned, so the failure to provide timely notice with 
respect to that element of the claims was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

The veteran is seeking increased disability ratings for his 
service-connected right knee disability, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, and for internal derangement of the 
left knee, which is currently evaluated as 10 percent 
disabling under Diagnostic Code 5257.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Right Knee

Following the prosthetic replacement of the knee joint, a 
100 percent rating will be assigned for one year.  
Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
rate by analogy to Diagnostic Code 5256, 5261, or 5262, with 
a minimum rating of 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

With respect to pain, the veteran clearly does experience 
some pain with motion of the right knee.  On VA examination 
in April 2006, the veteran reported experiencing stiffness on 
rising in the morning with pain which is aggravated by 
prolonged walking (more than 1 mile) or prolonged standing 
(more than 15 minutes).  The April 2006 examiner did not 
describe the intensity of the pain.  However, the veteran was 
able to flex the knee to 125 degrees, and to fully extend the 
knee to 0 degrees.  Moreover, the examiner noted that there 
was no pain with pressure applied to the medial or lateral 
aspect of the right knee when tested at 0 degrees, 30 
degrees, or 90 degrees of flexion.  

The November 2004 examiner reported that the veteran 
described his pain as ranging between 6 out of 10 and 7 out 
of 10 on a regular basis, quickly going to 10 out of 10 when 
the knee swells.  While the frequency of episodes of swelling 
was not described, the veteran reported that he had not 
experienced any acute exacerbations in the preceding 12 
months.  The veteran was able to flex the knee to 130 degrees 
with extension to 10 degrees.  Although prior to the period 
on appeal, the Board notes that on VA examination in June 
2000, the veteran had similar range of motion, measured from 
0 to 120 degrees, and the examiner found that pain was only 
experienced at the limits of this range.  

With respect to weakness, both the April 2006 and November 
2004 examiners reported strength at 4 out of 5.  The April 
2006 examiner reported that there is no excessive fatigue in 
the right knee, but there is lack of endurance.  

Based on typical intensity of pain reported by the veteran, 
and the muscle strength and range of motion measured on 
examination, the Board finds that the veteran's pain and 
weakness associated with motion of the right knee are not 
severe in degree, but are more moderate.  While acute 
exacerbations appear to increase the veteran's pain to a 
severe level, there have been no such exacerbations reported 
in the last year, therefore such intensity would not appear 
to represent the veteran's overall symptomatology.  The 
criteria for a 60 percent rating under Diagnostic Code 5055 
are not met.  

The Board has also considered the other diagnostic codes 
cited under Diagnostic Code 5055.  

Diagnostic Code 5262 applies to impairment o the tibia and 
fibula, and provides a 30 percent rating for malunion with 
marked knee or ankle disability and a 40 percent rating where 
there is nonunion with loose motion requiring a brace.  While 
the veteran does wear a brace, the evidence does not indicate 
nonunion of the tibia and fibula.  The April 2006 examiner 
reported no weakness of the ACL or PCL and a negative 
McMurray's sign.  Accordingly, the disability does not 
warrant a higher rating under Diagnostic Code 5262.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
or a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (may be assigned 
for disability of the same joint.  VAOPGCPREC 9-2004 
(September 17, 2004).  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

In light of the extension measurements reported in November 
2004 and April 2006 (0 and 10 degrees respectively), the 
disability would not warrant more than a 20 percent rating 
under Diagnostic Code 5261, even considering additional 
impairment due to pain on motion.  While both examiners 
reported some pain associated with motion, given the near 
normal measured range of motion, there is simply no 
appropriate basis for finding that extension is limited to 
more than 15 degrees.  

At the November 2004 examination, the veteran was able to 
flex his right knee to 130 degrees.  Flexion was limited to 
125 degrees at the April 2006 examination.  Even with 
consideration of all pertinent disability factors, there is 
no appropriate basis for finding that flexion of the knee is 
limited to less than 45 degrees.  Therefore, the disability 
would not warrant more than a 10 percent rating under 
Diagnostic Code 5260.

Accordingly, it would not be to the veteran's advantage to 
separately rate the components of the disability under 
Diagnostic Codes 5260 and 5261.

Diagnostic Code 5256 applies to ankylosis (complete bony 
fixation), a condition for which there is no evidence or 
allegation.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
particular, the Board notes that the disability is not 
manifested by lateral instability or recurrent subluxation so 
it does not warrant even a compensable rating under 
Diagnostic Code 5257.





Left Knee

Under Diagnostic Code 5257, lateral instability or recurrent 
subluxation of the knee warrants a 10 percent rating if it is 
slight or a 20 percent rating if it is moderate.  

On VA examination in April 2006, the examiner noted a varus 
deformity of 10 degrees on the left.  However, McMurray's 
testing was negative.  Strength was rated at 4 out of 5, and 
the ACL and PCL were found to have no weakness.  Most 
significant, the veteran reported no episodes of dislocation 
or subluxation.  While the veteran reported that his left 
knee gives way approximately 2 or 3 times a year, it is 
unclear whether this describes instability of the knee or 
muscular weakness of the leg.  In any event, the frequency of 
this occurrence appears to be minimal.

Similar findings were noted on VA examination in November 
2004.  Strength was rated at 4 out of 5.  There was no 
evidence of dislocation.  The only assessment with respect to 
the left knee was degenerative arthritis.  Neither 
instability nor subluxation was diagnosed.  The report of a 
VA orthopedic evaluation in October 2004 shows a finding of 
"no instability" in the left knee. 

Accordingly, the disability does not warrant a rating in 
excess of 10 percent under Diagnostic Code 5257.  The Board 
notes that with the exception of instability and subluxation, 
none of the veteran's right knee symptoms or functional 
impairment is separate and distinct from that contemplated by 
the separate rating assigned under Diagnostic Code 5010 for 
arthritis of the veteran's right knee.  The rating for that 
disability is not at issue in this appeal.     

Accordingly, the Board concludes that a schedular rating 
higher than 10 percent for internal derangement of the left 
knee is not in order.






Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for either disability and 
that the manifestations of the disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to a disability rating higher than 30 percent for 
a right knee disability is denied.

Entitlement to a disability rating higher than 10 percent for 
internal derangement of the left knee is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


